Citation Nr: 0815211	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination by the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1952 to January 1978.

2.  In June 2007, the RO issued a rating decision increasing 
the evaluation for the veteran's bilateral hearing loss from 
0% to 10%, effective January 13, 2005.

3.  In June 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that the RO's action satisfies the veteran's appeal 
on all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals
